Citation Nr: 0301114	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-23 821	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a thoracotomy with excision of pericardial 
tissue.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at  
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO effectuated a January 1999 
Board decision by restoring entitlement to compensation 
benefits pursuant to 38 U.S.C. § 1151for the residuals of 
a thoracotomy with excision of pericardial tissue.  The RO 
assigned a non-compensable rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

As will be explained below, the Board was recently 
informed of the veteran's passing.  Her appeal does not 
survive her and accordingly will be dismissed.


FINDING OF FACT

The RO was notified by the veteran's attorney that the 
veteran died in June 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of her appeal.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2002, while this case was pending before the 
Board, the RO received notification from the veteran's 
attorney that the veteran had died earlier in June 2002.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed due to the death of the veteran.



		
Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


